Pashman, J.
(dissenting). This case considers whether an unexplained lapse of 22 months between the time of arrest and a subsequent ■ indictment constitutes a denial of the fundamental right to a speedy trial. All parties agree that disposition of the matter depends on the proper application of the balancing test established by the United States Supreme Court in Barker v. Wingo, 407 U. S. 514, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972).1 This test assesses the conduct of both the prosecution and the defendant, and specifically considers factors such as the length of *204delay, the reason for the delay, the defendant’s assertion of his right and the prejudice suffered by the defendant. Barker v. Wingo, supra, 407 U. S. at 530, 92 S. Ct. at 2192, 33 L. Ed. 2d at 116-117. In applying the test to this case, the Appellate Division held that defendant was denied his right to a speedy trial and was therefore entitled to dismissal of his indictment for bookmaking, working a lottery and maintaining a gambling resort. State v. Szima, 133 N. J. Super. 469 (App. Div. 1975). The majority today admits that the Appellate Division utilized the correct test, but reverses on that court’s improper application of the test. I find the majority’s criticism of the Appellate Division to be wholly unfounded and, accordingly, I dissent and would affirm.
First, the majority differentiates its position from that of the Appellate Division on the basis of factors which should have, but supposedly did not, enter the weighing process in which the Appellate Division engaged in its application of the Barker test:
We recognize that application of a balancing of interests test must be on an ad hoe basis and necessarily involves subjective reaction to the balancing of circumstances. Our difficulty with the Appellate Division ruling is that it viewed primarily the conduct of the prosecution and failed to weigh in the balance, as Barker requires, defendant’s conduct also, and the impact of the delay on him. [Ante at 201]
This objection, however, misinterprets the decision of the Appellate Division. Contrary to what the majority contends, that court not only reviewed defendant’s conduct, but confronted this task in a very direct fashion:
Defendant did not move for dismissal of the complaint, as he might have done under R. 3:25-3, but we recognize that as a practical matter defendant could hardly ask to be indicted. However, after the return and service upon him of this indictment, he promptly moved for its dismissal. [133 N. J. Super, at 473]
This factor was weighed against other pertinent considerations after which the court concluded that “the balance is *205weighted decisively against the State.” 133 N. J. Super, at 472. I agree.
Support for this conclusion may he found in comparisons between the instant case and Barker v. Wingo. There, the United States Supreme Court rejected defendant’s claim that his sixth amendment rights had been denied, but recognized that a "close” case was presented. Id. 407 U. S. at 533, 92 S. Ct. at 2193, 33 L. Ed. 2d at 119. The Court, while conceding that the length of delay (5 years) was both extraordinary and to some degree unjustified, identified as the "most -important” countervailing factor, "the fact that Barker did not want a speedy trial.” This conclusion was based on evidence that Barker had not objected to the prosecution’s numerous motions for adjournment. Id. 407 U. S. at 534-535, 92 S. Ct. at 2194, 33 L. Ed. 2d at 119. By contrast, in the instant case, defendant asserted his rights soon after the legal proceedings were initiated. Though defendant did not object to the delay which preceded his indictment, this situation is clearly distinguishable from a failure to object to prosecutorial requests for a continuance after an indictment has been returned and a trial has been scheduled (as in Barker v. Wingo). See 407 U. S. at 536, 92 S. Ct. at 2194, 33 L. Ed. 2d at 120. The burden of seeking an indictment has never been and should never be placed on defendant. Id. 407 U. S. at 529, 92 S. Ct. at 2191, 33 L. Ed. 2d at 116.
Second, after criticizing the Appellate Division for striking an improper balance of the pertinent speedy trial factors, my Brethren place undue weight on the alleged absence of specific prejudice to the defendant. In particular, they note that Szima was not subjected to the inconveniences which are usually associated with delayed trials such as lengthy pretrial proceedings and pretrial incarceration. Similarly, they note that the defendant did not suffer any substantial impairment of his defense. Nevertheless, as enunciated by the Supreme Court in Barker v. Wingo, supra, 407 U. S. at 533, 92 S. Ct. at 2193, 33 L. Ed. 2d at 118, *206and as restated by the majority here (ante at 201), none of the four factors which were specifically identified is indispensable to finding a denial of the right to a speedy trial. Furthermore, failure to establish actual prejudice does not preclude vindication of this constitutional right. Moore v. Arizona, 414 U. S. 25, 26, 94 S. Ct. 188, 38 L. Ed. 2d 183, 185 (1973); Dillingham v. United States, supra, 423 U. S. at 64, 96 S. Ct. at 303, 46 L. Ed. 2d at 207; see Note, supra, 20 Stan. L. Rev. at 497 — 501. In any event, I find that defendant did incur prejudice in the instant case.
It is well settled that even where a defendant is not subjected to lengthy pretrial incarceration, he may nonetheless be severely prejudiced by an unreasonable delay in his prosecution. For example, prejudice may be manifested in terms of faded memories, lost evidence, or increased anxiety which the criminal defendant experiences as he awaits disposition of his case. United States v. Mann, 291 F. Supp. 268, 271 (S. D. N. Y. 1968); cf. Smith v. Hooey, 393 U. S. 374, 380, 89 S. Ct. 575, 21 L. Ed. 2d 607, 612 (1969); Petition of Provoo, 17 F. R. D. 183, 203 (D. Md. 1955), aff'd per curiam, 350 U. S. 857, 76 S. Ct. 101, 100 L. Ed. 761 (1955). Frankel v. Woodrough, 7 F. 2d 796, 798-99 (8 Cir. 1925); Hanrahan v. United States, 121 U. S. App. D. C. 134, 348 F. 2d 363, 367 (1965). In addition, the defendant automatically endures “restraints on his liberty” and lives “under a cloud of anxiety, suspicion, and often hostility.” Barker v. Wingo, supra, 407 U. S. at 533, 92 S. Ct. at 2193, 33 L. Ed. 2d at 118. See also United States v. Ewell, 383 U. S. 116, 120, 86 S. Ct. 773, 776, 15 L. Ed. 2d 627, 630 (1966); Smith v. Hooey, supra, 393 U. S. at 377-380, 89 S. Ct. at 576-78, 21 L. Ed. 2d at 611-612; Klopfer v. North Carolina, 386 U. S. 213, 221-22, 87 S. Ct. 988, 992-93, 18 L. Ed. 2d 1, 6-7 (1967); Hanrahan v. United States, supra, 348 F. 2d at 366-367. Finally, as the Supreme Court most recently explained in Dillingham v. United States, supra:
*207Arrest is a public act that may seriously interfere with the defendant’s liberty, whether he is free on bail or not, and that may disrupt his employment, drain his financial resources, curtail his associations, subject him to public obloquy, and create anxiety in him, his family and his friends. [423 U. S. at 65, 96 S. Ct. at 303, 46 L. Ed. 2d at 207]
While this form, of prejudice may be de minimis in some cases, clearly in this case such prejudice is quite significant. Here, the defendant is an elderly individual with a large family which consists of his own children and the children of his sister whom he helped raise. At the time of his arrest, he had no prior record of criminal activity and was an exemplary citizen who was well respected in his community. He also was working steadily at two separate jobs. Under these circumstances, his vulnerability to the prejudice mentioned above is apparent.
Finally, as the Supreme Court recognized in Barker v. Wingo, supra, 407 U. S. at 519, 92 S. Ct. at 2186, 33 L. Ed. 2d at 110-111, “There is a societal interest in providing a speedy trial which exists separate from, and at times in opposition to, the interests of the accused.” In reaching its decision, the majority today overlooks this important societal interest.
The right to a speedy trial, which finds its origins in the Magna Carta, has been transposed to the United States Constitution by means of the sixth amendment.2 This right has been clearly recognized as “fundamental” and hence applicable to the states through the Due Process Clause of the fourteenth amendment.3 Klopfer v. North Carolina, *208supra, 386 U. S. 213, 87 S. Ct. 988, 18 L. Ed. 2d 1; see also Dickey v. Florida, 398 U. S. 30, 37-38, 90 S. Ct. 1564, 26 L. Ed. 2d 26, 31-32 (1970); Smith v. Hooey, supra, 393 U. S. at 375, 383, 89 S. Ct. at 579, 21 L. Ed. 2d at 609, 614. With respect to the public interest in this guarantee, the Supreme Court in Barker v. Wingo, supra, 407 TJ. 8. at 519-21, 92 S. Ct. at 2186-87, 33 L. Ed. 2d at 111 stated:
The inability of courts to provide a prompt trial has contributed to a large backlog of cases in urban courts which, among other things, enables defendants to negotiate more effectively for pleas of guilty to lesser offenses and otherwise manipulate the system. In addition, persons released on bond for lengthy periods awaiting trial have an opportunity to commit other crimes. It must be of little comfort to the residents of Christian County, Kentucky, to know that Barker was at large on bail for over four years while accused *209of a vicious and brutal murder of which he was ultimately convicted. Moreover, the longer an accused is free awaiting trial, the more tempting becomes his opportunity to jump bail and escape. Finally, delay between arrest and punishment may have a detrimental effect on rehabilitation. [Footnotes omitted]
To this one might add that it is the correlation between the speed and certainty of punishment, rather than its degree or harshness, that provides the most effective deterrent to crime. Nat’l Advisory Comm. on Criminal Justice Standards and Goals, A National Strategy to Reduce Crime, 94 (1973); President’s Comm’n on Law Enforcement and Administration of Justice, The Challenge of Crime in a Free Society, 154-56 (1967); Nat’l Comm’n on the Causes and Prevention of Violence, Task Force on Law and Law Enforcement, Law and Disorder Reconsidered, 509-524 (1968).
The paramount importance of effectuating the right to a speedy trial received recent and explicit statutory recognition by the passage of the federal “Speedy Trial Act of 1974,” 18 U. S. C. A. § 3161 et seq. This legislation requires that “any information or indictment charging an individual with the commission of an offense shall be filed within thirty days from the date on which such individual was arrested.” 18 TJ. S. C. A. 3161(b) [emphasis supplied].4 Compare this requirement with the 22-month period in the instant case. The importance of bringing defendants to trial expeditiously was also recognized in the Governor’s most recent “State of the State” address, where he proposed that all defendants indicted for violent crimes be brought to trial within 90 *210days. Annual Message of Governor Brendan Byrne, 17 (Jan. 13, 1976).
Certainly, where good reasons exist for a delay, courts may be justified in finding no denial of the right to a speedy trial. However, the instant case presents an exemplary situation for affirmative enforcement of the aforementioned societal interests. Bee Barker v. Wingo, supra, 407 U. S. at 531, 92 S. Ct. at 2192, 33 L. Ed. 2d at 117. This case involved an uncomplicated “street crime” which presumably could have been prosecuted without much difficulty. The State’s case relied almost exclusively on defendant’s telephone conversations which were recorded during a 13-day period. There was no indication that any additional investigation was either undertaken or required for presentation of the prosecution’s ease. Since these tape recordings were in the possession of the prosecution at the time of defendant’s arrest, there is no discernible reason why the prosecution failed to proceed expeditiously.5 As the Supreme Court observed in Barlcer v. Wingo, supra, “the delay that can be tolerated for an ordinary street crime is considerably less than for a serious, complex conspiracy charge.” 407 U. S. at 531, 92 S. Ct. at 2192, 33 L. Ed. 2d at 117.
*211Expeditious prosecution should be encouraged to vindicate society’s interests and to protect the rights of the individual defendant. This is an appropriate ease for advancing this dual purpose of the sixth amendment.
I would affirm the Appellate Division, vacate the conviction and dismiss the indictment.

While there was once authority for the proposition that pre-indictment delays do not implicate a defendant’s right to a speedy trial as do delays in bringing a case to trial after indictment, see e.g., United States v. Palmer, 502 F. 2d 1233 (5 Cir. 1974), rev’d sub nom. Dillingham v. United States, 423 U. S. 64, 96 S. Ct. 303, 46 L. Ed. 2d 205, 207 (1975) ; United States v. Zane, 489 F. 2d 269, 270 (5 Cir. 1973), cert. den. 416 U. S. 959, 94 S. Ct. 1975, 40 L. Ed. 2d 310 (1974) ; United States v. Smith, 487 F. 2d 175, 177 (5 Cir. 1973), cert. den. 419 U. S. 846, 95 S. Ct. 82, 42 L. Ed. 2d 75 (1974), it is now well settled that the right to a speedy trial attaches upon arrest and “need not await indictment, information or other formal charge.” Dillingham v. United States, supra, 423 U. S. at 65, 96 S. Ct. at 304, 46 L. Ed. 2d at 207; United States v. Marion, 404 U. S. 307, 321, 92 S. Ct. 455, 30 L. Ed. 2d 468, 479 (1971) ; cf. Barker v. Wingo, supra, 407 U. S. at 519-20, 92 S. Ct. at 1286-87, 33 L. Ed. 2d at 110-111, Note, “The Right to a Speedy Trial,” 20 Stan. L. Rev. 476 (1968).


The sixth amendment in relevant part provides:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, . . . [Ü. 8. Const., Amend. VI; emphasis supplied]


The United States Supreme Court, in Klopfer v. North Carolina, supra, discussed the historical background of this right:
We hold here that the right to a speedy trial is as fundamental as any of the rights secured by the Sixth Amendment. That right *208has its roots at the very foundation of our English law heritage. Its first articulation in modern jurisprudence appears to have been made in Magna Carta (1215), wherein it was written, “We will sell to no man, we will not deny or defer to any man either justice or right”; but evidence of recognition of the right to speedy justice in even earlier times is found in the Assize of Clarendon (1166). By the late thirteenth century, justices, armed with commissions of gaol delivery and/or oyer and terminer were visiting the countryside three times a year. These justices, Sir Edward Coke wrote in Part II of his Institutes, “have not suffered the prisoner to be long detained, but at their next coming have given the prisoner full and speedy justice, . . . without detaining him long in prison.” To Coke, prolonged detention without trial would have been contrary to the law and custom of England; but he also believed that the delay in trial, by itself, would be an improper denial of justice. In his explication of Chapter 29 of the Magna Carta, he wrote that the words “We will sell to no man, we will not deny or defer to any man either justice or right” had the following effect:
“And therefore, every subject of this realme, for injury done to him in bonis, terris, vel persona, by any other subject, be he ecclesiasticall, or temporall free, or bond, man, or woman, old, or young, or be he outlawed, excommunicated, or any other without exception, may take his remedy by the course of the law, and have justice, and right for the injury done to him, freely without sale, fully without any denial and speedily without delay.” [386 U. S. at 223-24 ; 87 S. Ct. at 993-94, 18 L. Ed. 2d at 8-9; footnotes omitted]


The Speedy Trial Act of 1974 includes gradual implementation of this requirement, providing that indictments shall be returned within 60 days in the first 12-calendar-month period after the effective date of the Act, within 45 days in the second 12-calendar-month period and within 35 days in the third 12-calendar-month period. 18 U. S. C. A. § 3161(f). The Act also establishes time limits for other aspects of the criminal process and imposes sanctions — such as dismissal of the indictment — for failure to comply with these limitations. 18 U. S. C. A. § 3161 et seq.


Bit is in this respect that the instant case is distinguishable from People v. Taranovich, 37 N. Y. 2d 442, 373, N. Y. S. 2d 79, 335 N. E. 2d 303 (Ct. App. 1975), cited by the majority. In that case, finding that a speedy trial had not been denied, the court wrote:
The third factor, the nature of the underlying charge, would appear to be in the People’s favor. Appellant was arrested for attempted murder, a class B felony, and indicted for assault in the first degree, a class O felony. Upon such a serious charge, the District Attorney may be expected to proceed with far more caution and deliberation than he would expend on a relatively minor offense. [373 N. Y. S. 2d at 82, 335 N. E. 2d at 306]
The case is also distinguishable on the grounds that the delay (a one-year lapse between arraignment and indictment) was not as lengthy as in the instant case and the existence of prejudice was not as apparent.